Name: Commission Regulation (EC) NoÃ 790/2005 of 25 May 2005 amending Council Regulation (EC) NoÃ 2406/96 laying down common marketing standards for certain fishery products
 Type: Regulation
 Subject Matter: marketing;  fisheries;  technology and technical regulations
 Date Published: nan

 26.5.2005 EN Official Journal of the European Union L 132/15 COMMISSION REGULATION (EC) No 790/2005 of 25 May 2005 amending Council Regulation (EC) No 2406/96 laying down common marketing standards for certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), and in particular Article 2(3) thereof, Whereas: (1) Article 2(1) of Regulation (EC) No 104/2000 provides that common marketing standards may be determined for the products or groups of these products listed in Article 1 of that Regulation. (2) Annex IV to Regulation (EC) No 104/2000 lists certain species which are subject to intervention mechanisms. The 2003 Act of Accession provided for sprat to be added to that Annex. (3) The setting of common marketing standards, harmonised throughout the Community, is of particular importance for the proper operation of the intervention mechanisms laid down in Regulation (EC) No 104/2000. (4) Council Regulation (EC) No 2406/96 of 26 November 1996 laying down common marketing standards for certain fishery products (2), does not fix standards for sprat. That Regulation should be amended in order to cover sprat. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2406/96 is amended as follows: 1. in Article 3(1)(a), the following indent is added:  Sprat (Sprattus sprattus); 2. Annexes I and II are amended as follows: (a) in Annex I, point B (Bluefish), the word sprat is added; (b) in Annex II, the entry set out in the text in the Annex to this Regulation is added. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 334, 23.12.1996, p. 1. Regulation as last amended by the 2003 Act of Accession. ANNEX Scale of weights Minimum sizes to be observed in the conditions laid down in the Regulations referred to in Article 7 Species Size Kg/fish No of fish/kg Region Geographical area Minimum size Sprat (Sprattus sprattus) 1 0,004 and over 250 or less